DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the Terminal Disclaimer (TD) filed on August 31, 2021.  Claims 1-8 were previously pending consideration.  Per the received response, no claims have been added or cancelled. 
2.	Claims 1-8 are currently pending consideration.

Terminal Disclaimer

3.	The Terminal Disclaimer (TD) filed on August 31, 2021 has been considered and approved.

Allowable Subject Matter

4.	Claims 1-8 are allowed. 

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
6.	The Terminal Disclaimer (TD) received on August 31, 2021 has been received and approved.  The TD overcomes the Double Patenting rejection and the claims are allowed. 
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KAVEH ABRISHAMKAR/
01/07/2022Primary Examiner, Art Unit 3649